                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NECTAR COLLECTOR COLORADO, LLC,
                                                  Case No. 20-cv-00780
              Plaintiff,
                                                  Judge Gary Feinerman
v.
                                                  Magistrate Judge Sheila M. Finnegan
CJMY STORE, et al.,

              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Nectar

Collector Colorado, LLC (“Plaintiff” or “Nectar Collector”) hereby dismisses this action with

prejudice as to the following Defendants:

              Defendant Name                                     Line No.
                  ElllaEylinor                                      44
                    gongji5                                         54
                     h0tur7                                         58
              huipingdress1166                                      75
                    letaotao                                        89
            Mei zi nv zhuang shi pin                               100
                MR.Casablanca                                      105
                  No.19 Store                                      110
                    puyong3                                        116
              Super Watermelon                                     144
             You Favorite Fashion                                  179
Dated this 8th day of May 2020.   Respectfully submitted,

                                  /s/ Jake M. Christensen
                                  Amy C. Ziegler
                                  Justin R. Gaudio
                                  Jake M. Christensen
                                  Greer, Burns & Crain, Ltd.
                                  300 South Wacker Drive, Suite 2500
                                  Chicago, Illinois 60606
                                  312.360.0080 / 312.360.9315 (facsimile)
                                  aziegler@gbc.law
                                  jgaudio@gbc.law
                                  jchristensen@gbc.law

                                  Counsel for Plaintiff
                                  Nectar Collector Colorado, LLC




                                     2
